Exhibit 10.1

Execution Copy

MANAGEMENT AGREEMENT

This AGREEMENT made as of January 1, 2019, is by and among CERES MANAGED FUTURES
LLC, a Delaware limited liability company (“CMF”), CERES TACTICAL GLOBAL L.P., a
Delaware limited partnership (formerly known as Ceres Tactical Currency L.P.,
the “Partnership”) and SECOR CAPITAL ADVISORS, L.P., a Delaware limited
partnership (“SECOR” or the “Advisor”).

W I T N E S S E T H :

WHEREAS, CMF is the general partner of the Partnership, a limited partnership
organized for the purpose of speculative trading of commodity interests,
including futures contracts, options, forward contracts, swaps and other
derivative instruments with the objective of achieving substantial capital
appreciation; and

WHEREAS, such trading is to be conducted directly or through investment in SECOR
Master Fund L.P., a Delaware limited partnership (the “Master Fund”) of which
CMF is the trading manager and SECOR is the advisor; and

WHEREAS, the Fourth Amended and Restated Agreement of Limited Partnership of the
Partnership, dated as of October 31, 2017 (the “Partnership Agreement”), permits
CMF to delegate to one or more commodity trading advisors CMF’s authority to
make trading decisions on behalf of the Partnership; and

WHEREAS, the Advisor is registered as a commodity trading advisor with the
Commodity Futures Trading Commission (“CFTC”) and is a member of the National
Futures Association (“NFA”); and

WHEREAS, CMF is registered as a commodity trading advisor and a commodity pool
operator with the CFTC and is a member of the NFA; and

WHEREAS, CMF, the Partnership and the Advisor wish to enter into this Agreement
in order to set forth the terms and conditions upon which the Advisor will
render and implement advisory services in connection with the conduct by the
Partnership of its commodity interest trading activities during the term of this
Agreement.

NOW, THEREFORE, the parties agree as follows:

1.    DUTIES OF THE ADVISOR. (a) For the period and on the terms and conditions
of this Agreement, the Advisor shall have sole authority and responsibility, as
one of the Partnership’s agents and attorneys-in-fact, for directing the
investment and reinvestment of the assets and funds of the Partnership, whether
directly or indirectly through the Master Fund, allocated to it from time to
time by CMF in commodity interests, including commodity futures contracts,
options on futures contracts, spot and forward contracts. The Advisor may also
engage in swap transactions and other derivative transactions on behalf of the
Partnership with the prior written approval of CMF. All such trading on behalf
of the Partnership shall be in accordance with (i) the trading policies
expressly set forth in Appendix B hereto (the “CMF



--------------------------------------------------------------------------------

Trading Policies”), as such trading policies may be changed from time to time
upon receipt by the Advisor of prior written notice of such change, and
(ii) pursuant to the trading strategy selected by CMF to be utilized by the
Advisor in managing the Partnership’s assets allocated to it. CMF has initially
selected a variation of the program traded by SECOR Alpha Master Fund L.P. (the
“Program”), as described in Appendix A attached hereto, to manage the
Partnership’s assets allocated to it. Any open positions or other investments at
the time of receipt of such notice of a change in trading policy shall not be
deemed to violate the changed policy and shall be closed or sold in the ordinary
course of trading. The Advisor may not deviate from the CMF Trading Policies
without the prior written consent of the Partnership given by CMF. The Advisor
makes no representation or warranty that the trading to be directed by it for
the Partnership will be profitable or will not incur losses.

(b)    CMF acknowledges receipt of the description of the Program, attached
hereto as Appendix A. All trades made by the Advisor for the account of the
Partnership, whether directly or indirectly through the Master Fund, shall be
made through such commodity broker or brokers as CMF shall direct, and the
Advisor shall have no authority or responsibility for selecting or supervising
any such broker in connection with the execution, clearance or confirmation of
transactions for the Partnership or for the negotiation of brokerage rates
charged therefor. However, the Advisor, with the prior written permission (by
original, fax copy or email copy) of CMF, may direct any and all trades in
commodity futures and options to a futures commission merchant or independent
floor broker it chooses for execution with instructions to give-up the trades to
the broker designated by CMF, provided that the futures commission merchant,
independent floor broker or swap dealer and any give-up or floor brokerage fees
are approved in advance by CMF. The Advisor, with the prior written permission
(by original, fax copy or email copy) of CMF, may enter into swaps and other
derivative transactions with any swap dealer it chooses for execution with
instructions to give-up the trades to the broker designated by CMF, provided
that the swap dealer and any give-up or other fees are approved in advance by
CMF. All give-up or similar fees relating to the foregoing shall be paid by the
Partnership, directly or indirectly through the Master Fund, after all parties
have executed the relevant give-up agreements (via EGUS or by original, fax copy
or email copy).

(c)    The initial allocation of the Partnership’s assets to the Advisor shall
be made to the Program, as described in Appendix A, attached hereto, provided
that CMF, the Partnership and the Advisor agree that for so long as the
Partnership trades through the Master Fund the amount of leverage applied to the
assets of the Partnership allocated to the Advisor by CMF shall be in accordance
with the terms of the agreement by and among CMF, the Master Fund and the
Advisor, dated as of January 1, 2018 as such agreement may be amended from time
to time. In the event the Advisor wishes to use a trading system or methodology
other than or in addition to the Program in connection with its trading for the
Partnership, either in whole or in part, it may not do so unless the Advisor
gives CMF prior written notice of its intention to utilize such different
trading system or methodology and CMF consents thereto in writing. In addition,
the Advisor will provide five days’ prior written notice to CMF of any change in
the trading system or methodology to be utilized for the Partnership which the
Advisor deems material. If the Advisor deems such change in system or
methodology or in markets traded to be material, the changed system or
methodology or markets traded will not be utilized for the Partnership without
the prior written consent of CMF. In addition, the Advisor will notify CMF of
any changes to the trading system or methodology that would require a change in
the description of

 

- 2 -



--------------------------------------------------------------------------------

the trading strategy or methods described in Appendix A to be materially
accurate. Further, the Advisor will provide the Partnership with a current list
of all commodity interests to be traded for the Partnership’s account and the
Advisor will not trade any additional commodity interests for such account
without providing notice thereof to CMF and receiving CMF’s written approval.
The Advisor also agrees to provide CMF, on a monthly basis, with a written
report of the assets under the Advisor’s management together with all other
matters deemed by the Advisor to be material changes to its business not
previously reported to CMF. The Advisor further agrees that it will convert
foreign currency balances (not required to margin positions denominated in a
foreign currency) to U.S. dollars no less frequently than monthly. U.S. dollar
equivalents in individual foreign currencies of more than $100,000 will be
converted to U.S. dollars within one business day after such funds are no longer
needed to margin foreign positions.

(d)    The Advisor agrees to make all material disclosures to the Partnership
regarding itself and its principals as defined in Part 4 of the CFTC’s
regulations (“principals”), its members, directors, officers and employees,
their trading performance and general trading methods, its customer accounts
(but not the identities of or identifying information with respect to its
customers) and otherwise as are required in the reasonable judgment of CMF to be
made in any filings required by federal or state law or NFA rule or order.
Notwithstanding Sections 1(d) and 4(d) of this Agreement, the Advisor is not
required to disclose the actual trading results of proprietary accounts of the
Advisor or its principals unless CMF reasonably determines that such disclosure
is required in order to fulfill its fiduciary obligations to the Partnership or
the reporting, filing or other obligations imposed on it by federal or state law
or NFA rule or order. The Partnership and CMF acknowledge that the trading
advice to be provided by the Advisor is a property right belonging to the
Advisor and undertakes to handle such trading advice, and any data or
information from the Advisor received in fulfillment of this Agreement in a
confidential manner, including, but not limited to, the Advisor’s proprietary
trading programs, trading data, trading instructions, trade execution, research
databases, computer software, systematic methodologies and the systematic
trading approach (including positions established thereto, whether for the
Partnership or other clients of the Advisor), and all other related information
(the “Confidential Information”). Subject to CMF’s and the Partnership’s right
to comply with any requirement or demand of any self-regulatory, regulatory,
judicial or taxing authority having jurisdiction over either of them, the
Partnership and CMF shall take all reasonable steps to protect the Confidential
Information disclosed pursuant to the provisions of this Agreement, using the
same standard of care that the Partnership and CMF apply to safeguard their own
respective proprietary, secret or confidential information and to store and
handle the Confidential Information in such a way as to prevent any unauthorized
disclosure thereof. The Partnership shall notify the Advisor within a reasonable
time upon discovery of any unauthorized use of, access to, or disclosure of
Confidential Information, and agrees to cooperate with reasonable requests by
the Advisor to help regain possession of such Confidential Information and to
prevent its further unauthorized use, disclosure or access. Notwithstanding the
foregoing, each of the Partnership and CMF may provide the Confidential
Information to its affiliates and each of their respective officers, directors,
employees, counsel, auditors, consultants, administrators, agents and service
providers who need to know such information in connection with their duties to
the Partnership or CMF, as the case may be; provided, that such persons are
informed of the confidential nature of such information and agree to keep it
confidential as provided herein. The term “Confidential Information” does not
include any information which (i) is publicly available other than as a result
of unauthorized disclosure by the Partnership, (ii) is available to the

 

- 3 -



--------------------------------------------------------------------------------

Partnership on a non-confidential basis from a source other than the Advisor,
(iii) is independently developed by the Partnership or on its behalf without any
reference to the Confidential Information or (iv) is provided by the Advisor and
is included in investor materials which have been reviewed and approved by the
Advisor.

(e)    The Advisor understands and agrees that CMF may designate other trading
advisors for the Partnership and apportion or reapportion to such other trading
advisors the management of an amount of Net Asset Value of the Partnership (as
defined in Section 3(b) hereof) as it shall determine in its absolute
discretion. The designation of other trading advisors and the apportionment or
reapportionment of Net Asset Value of the Partnership to any such trading
advisors pursuant to this Section 1 shall neither terminate this Agreement nor
modify in any regard the respective rights and obligations of the parties
hereunder.

(f)    CMF may, from time to time, in its absolute discretion, select additional
trading advisors and reapportion funds among the trading advisors for the
Partnership as it deems appropriate. CMF shall use its best efforts to make
reapportionments, if any, as of the first day of a calendar month. The Advisor
agrees that it may be called upon at any time promptly to liquidate positions in
CMF’s sole discretion so that CMF may reallocate the Partnership’s assets, meet
margin calls on the Partnership’s account, fund redemptions, or for any other
reason, except that CMF will not require the liquidation of specific positions
by the Advisor. CMF will use its best efforts to give two business days’ prior
notice to the Advisor of any reallocations or liquidations.

(g)    The Advisor shall assume financial responsibility for any errors
committed or caused by it in transmitting orders for the purchase or sale of
commodity interests for the Partnership’s account including payment to the
brokers of the floor brokerage commissions, exchange, NFA fees, and other
transaction charges and give-up charges incurred by the brokers on such trades.
The Advisor’s errors shall include, but not be limited to, inputting improper
trading signals or communicating incorrect orders to the commodity brokers. The
Advisor shall have an affirmative obligation to promptly notify CMF in
accordance with the provisions of Section 8(a)(iii) of any errors with respect
to the account, and the Advisor shall use its best efforts to identify and
promptly notify CMF of any order or trade which the Advisor reasonably believes
was not executed in accordance with its instructions to any broker utilized to
execute orders for the Partnership.

2.    INDEPENDENCE OF THE ADVISOR. For all purposes herein, the Advisor shall be
deemed to be an independent contractor and, unless otherwise expressly provided
or authorized, shall have no authority to act for or represent the Partnership
in any way and shall not be deemed an agent, promoter or sponsor of the
Partnership, CMF, or any other trading advisor. The Advisor shall not be
responsible to the Partnership, CMF, any trading advisor or any limited partners
for any acts or omissions of any other trading advisor to the Partnership.

3.    COMPENSATION. (a) In consideration of and as compensation for all of the
services to be rendered by the Advisor to the Partnership under this Agreement,
the Partnership shall pay the Advisor (i) an incentive fee payable annually
equal to 25% of New Trading Profits (as such term is defined below) earned by
the Advisor for the Partnership (the

 

- 4 -



--------------------------------------------------------------------------------

“Incentive Fee”) and (ii) a monthly fee for professional management services
equal to 1/12 of 1.15% (1.15% per year) of the beginning of the month Net Asset
Value of the Partnership allocated to the Advisor (computed monthly by
multiplying the Net Asset Value of the Partnership allocated to the Advisor as
of the first day of each calendar month by 1.15% and dividing the result thereof
by 12) (the “Management Fee”).

(b)    “Net Asset Value of the Partnership” shall have the meaning set forth in
Section 7(d)(1) of the Partnership Agreement and, unless the Advisor consents in
writing, without regard to further amendments thereto, provided that in
determining the Net Asset Value of the Partnership on any date, no adjustment
shall be made to reflect any distributions, redemptions, administrative fees or
incentive fees accrued or payable as of the date of such determination.

(c)    “New Trading Profits” shall mean the excess, if any, of Net Asset Value
of the Partnership managed by the Advisor at the end of the fiscal period over
Net Asset Value of the Partnership managed by the Advisor at the end of the
highest previous fiscal period or Net Asset Value of the Partnership allocated
to the Advisor at the date trading commences by the Advisor for the Partnership,
whichever is higher, and as further adjusted to eliminate the effect on Net
Asset Value of the Partnership resulting from new capital contributions,
redemptions, reallocations or capital distributions, if any, made during the
fiscal period decreased by interest or other income, not directly related to
trading activity, earned on the Partnership’s assets during the fiscal period,
whether the assets are held separately or in margin accounts. Ongoing expenses
shall be attributed to the Advisor based on the Advisor’s proportionate share of
Net Asset Value of the Partnership. Ongoing expenses shall not include expenses
of litigation not involving the activities of the Advisor on behalf of the
Partnership. No Incentive Fee shall be paid to the Advisor until the end of the
first full calendar year of the Advisor’s trading for the Partnership, which fee
shall be based on New Trading Profits (if any) earned from the commencement of
trading by the Advisor on behalf of the Partnership through the end of the first
full calendar year of such trading. Interest income earned, if any, will not be
taken into account in computing New Trading Profits earned by the Advisor. If
Net Asset Value of the Partnership allocated to the Advisor is reduced due to
redemptions, distributions or reallocations (net of additions), there will be a
corresponding proportional reduction in the related loss carryforward amount
that must be recouped before the Advisor is eligible to receive another
Incentive Fee.

(d)    Annual Incentive Fees and monthly Management Fees shall be paid within
twenty (20) business days following the end of the period for which such fee is
payable. In the event of the termination of this Agreement as of any date which
shall not be the end of a calendar year or a calendar month, as the case may be,
the annual Incentive Fee shall be computed as if the effective date of
termination were the last day of the then current year and the monthly
Management Fee shall be prorated to the effective date of termination. If,
during any month, the Partnership does not conduct business operations or the
Advisor is unable to provide the services contemplated herein for more than two
successive business days, the monthly Management Fee shall be prorated by the
ratio which the number of business days during which CMF conducted the
Partnership’s business operations or utilized the Advisor’s services bears in
the month to the total number of business days in such month.

 

- 5 -



--------------------------------------------------------------------------------

(e)    The provisions of this Section 3 shall survive the termination of this
Agreement.

4.    RIGHT TO ENGAGE IN OTHER ACTIVITIES. (a) Except as otherwise provided
herein, the services provided by the Advisor hereunder are not to be deemed
exclusive. CMF on its own behalf and on behalf of the Partnership acknowledges
that, subject to the terms of this Agreement, the Advisor and its officers,
directors, employees and members may render advisory, consulting and management
services to other clients and accounts. The Advisor and its officers, directors,
employees and members shall be free to trade for their own accounts and to
advise other investors and manage other commodity accounts during the term of
this Agreement and to use the same information, computer programs and trading
strategies, programs or formulas which they obtain, produce or utilize in the
performance of services to CMF for the Partnership. However, the Advisor
represents, warrants and agrees that it believes the rendering of such
consulting, advisory and management services to other accounts and entities will
not require any material change in the Advisor’s basic trading strategies for
the Partnership and will not affect the capacity of the Advisor to continue to
render services to CMF for the Partnership of the quality and nature
contemplated by this Agreement.

(b)    If, at any time during the term of this Agreement, the Advisor is
required to aggregate the Partnership’s commodity positions with the positions
of any other person for purposes of applying CFTC- or exchange-imposed
speculative position limits, the Advisor agrees that it will promptly notify CMF
in writing if the Partnership’s positions are included in an aggregate amount
which exceeds the applicable speculative position limit. The Advisor agrees
that, if its trading recommendations are altered because of the application of
any speculative position limits, it will not modify the trading instructions
with respect to the Partnership’s account in such manner as to affect the
Partnership substantially disproportionately as compared with the Advisor’s
other accounts. The Advisor further represents, warrants and agrees that under
no circumstances will it knowingly or deliberately use trading programs,
strategies or methods for the Partnership that are inferior to strategies or
methods employed for any other client or account and that it will not knowingly
or deliberately favor any client or account managed by it over any other client
or account in any manner, it being acknowledged, however, that different trading
programs, strategies or methods may be utilized for differing sizes of accounts,
accounts with different trading policies or risk parameters, accounts
experiencing differing inflows or outflows of equity, accounts that commence
trading at different times, accounts that have different portfolios or different
fiscal years, accounts utilizing different executing brokers and accounts with
other differences, and that such differences may cause divergent trading
results.

(c)    CMF and the Partnership each acknowledge and agree that the Advisor
and/or its officers, employees, directors and members presently act, and it is
agreed that they may continue to act, as advisor for other accounts managed by
them, and may continue to receive compensation with respect to services for such
accounts in amounts which may be more or less than the amounts received from the
Partnership.

(d)    The Advisor agrees that it shall make such information available to CMF
respecting the performance of the Partnership’s account as compared to the
performance of other accounts managed by the Advisor or its principals, if any,
as shall be reasonably requested in

 

- 6 -



--------------------------------------------------------------------------------

writing (including via email) by CMF. The Advisor presently believes and
represents that existing speculative position limits will not materially
adversely affect its ability to manage the Partnership’s account given the
potential size of the Partnership’s account and the Advisor’s and its
principals’ current accounts and all proposed accounts for which they have
contracted to act as trading advisor.

5.    TERM. (a) This Agreement shall continue in effect until December 31, 2019
(the “Initial Termination Date”). If this Agreement is not terminated on the
Initial Termination Date, as provided for herein, then, this Agreement shall
automatically renew for an additional one-year period and shall continue to
renew for additional one-year periods until this Agreement is otherwise
terminated, as provided for herein. At any time during the term of this
Agreement, CMF may elect to immediately terminate this Agreement if (i) the Net
Asset Value per Unit shall decline as of the close of business on any day to
$4.00 or less; (ii) the Net Asset Value of the Partnership allocated to the
Advisor through the Master Fund (adjusted for redemptions, distributions,
withdrawals or reallocations, if any) decline by 50% or more as of the end of a
trading day from the previous highest Net Asset Value of the Partnership;
(iii) limited partners owning not less than a “Majority of Units in the
Partnership” (as defined in Section 4(a)(1) of the Partnership Agreement) shall
vote to require CMF to terminate this Agreement; (iv) the Advisor fails to
comply with the terms of this Agreement in any material respect; (v) CMF, in
good faith, reasonably determines that the performance of the Advisor has been
such that CMF’s fiduciary duties to the Partnership require CMF to terminate
this Agreement; (vi) CMF reasonably believes that the application of speculative
position limits will substantially affect the performance of the Partnership;
(vii) the Advisor fails to conform to the CMF Trading Policies, the Partnership
Agreement, or the Partnership’s current Confidential Private Placement
Memorandum and Disclosure Document, as supplemented from time to time (the
“Memorandum”) as they may be changed from time to time; (viii) the Advisor
merges, consolidates with another entity, sells a substantial portion of its
assets, or becomes bankrupt or insolvent; (ix) Raymond Iwanowski dies, becomes
incapacitated, leaves the employ of the Advisor, ceases to control the Advisor
or is otherwise not managing the trading programs or systems of the Advisor;
(x) the Advisor’s registration as a commodity trading advisor with the CFTC or
its membership in the NFA or any other regulatory authority, is terminated,
suspended or not renewed, or limited or qualified in any respect; or (xi) CMF
reasonably believes that the Advisor has or may contribute to any material
operational, business or reputational risk to CMF or CMF’s affiliates. This
Agreement will immediately terminate upon dissolution of the Partnership or upon
cessation of trading by the Partnership prior to dissolution.

(b)    The Advisor may terminate this Agreement by giving not less than 30 days’
written notice to CMF (i) in the event that the CMF Trading Policies are changed
in such manner that the Advisor reasonably believes will adversely affect the
performance of its trading strategies; (ii) after the Initial Termination Date;
or (iii) in the event that CMF or the Partnership fails to comply with the terms
of this Agreement. The Advisor may immediately terminate this Agreement if CMF’s
registration as a commodity pool operator or its membership in NFA is terminated
or suspended.

(c)    Except as otherwise provided in this Agreement, any termination of this
Agreement in accordance with this Section 5 shall be without penalty or
liability to any party, except for any fees due to the Advisor pursuant to
Section 3 hereof.

 

- 7 -



--------------------------------------------------------------------------------

(d)     Except as otherwise provided in this Agreement, the termination of this
Agreement shall not affect the settlement of any transactions made in good faith
and pending at the date of termination.

(e)     In the event of any termination of this Agreement, the Advisor shall
cease to perform any and all of its duties and obligations under this Agreement,
subject to Sections 3 and 6 of this Agreement.

6.    INDEMNIFICATION. (a)(i) In any threatened, pending or completed action,
suit, or proceeding to which the Advisor was or is a party or is threatened to
be made a party arising out of or in connection with this Agreement or the
management of the Partnership’s assets by the Advisor or the offering and sale
of units in the Partnership, CMF shall, subject to subsection (a)(iii) of this
Section 6, indemnify and hold harmless the Advisor against any loss, liability,
damage, fine, penalty, obligation, cost, expense (including, without limitation,
attorneys’ and accountants’ fees, collection fees, court costs and other
reasonable legal expenses), judgments and awards and amounts paid in settlement
actually and reasonably incurred by it in connection with such action, suit, or
proceeding (collectively “Losses”) if the Advisor acted in good faith and in a
manner reasonably believed to be in or not opposed to the best interests of the
Partnership, and provided that its conduct did not constitute negligence, bad
faith, recklessness, intentional misconduct, or a breach of its fiduciary
obligations to the Partnership as a commodity trading advisor, unless and only
to the extent that the court or administrative forum in which such action or
suit was brought shall determine upon application that, despite the adjudication
of liability but in view of all circumstances of the case, the Advisor is fairly
and reasonably entitled to indemnity for such expenses which such court or
administrative forum shall deem proper; and further provided that no
indemnification shall be available from the Partnership if such indemnification
is prohibited by Section 14 of the Partnership Agreement. The termination of any
action, suit or proceeding by judgment, order or settlement shall not, of
itself, create a presumption that the Advisor did not act in good faith and in a
manner reasonably believed to be in or not opposed to the best interests of the
Partnership.

(ii)    Without limiting subsection (i) above, to the extent that the Advisor
has been successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in subsection (i) above, or in defense of any claim,
issue or matter therein, CMF shall indemnify the Advisor against the Losses
incurred by it in connection therewith.

(iii)    Any indemnification under subsection (i) above, unless ordered by a
court or administrative forum, shall be made by CMF only as authorized in the
specific case and only upon a determination by independent legal counsel in a
written opinion that such indemnification is proper in the circumstances because
the Advisor has met the applicable standard of conduct set forth in subsection
(i) above. Such independent legal counsel shall be selected by CMF in a timely
manner, subject to the Advisor’s approval, which approval shall not be
unreasonably withheld. The Advisor will be deemed to have approved CMF’s
selection unless the Advisor notifies CMF in writing, received by CMF within
five days of CMF’s telecopying to the Advisor of the notice of CMF’s selection,
that the Advisor does not approve the selection.

(iv)    In the event the Advisor is made a party to any claim, dispute or
litigation or otherwise incurs any loss or expense as a result of, or in
connection with, the Partnership’s or CMF’s activities or claimed activities
unrelated to the Advisor, CMF shall indemnify, defend and hold harmless the
Advisor against any Losses incurred in connection therewith.

 

- 8 -



--------------------------------------------------------------------------------

(v)    As used in this Section 6(a), the term “Advisor” shall include the
Advisor, its principals, officers, directors, members, partners and employees
and the term “CMF” shall include the Partnership.

(b)    (i) The Advisor agrees to indemnify, defend and hold harmless CMF, the
Partnership and their affiliates against any Losses reasonably incurred by them
(A) as a result of the material breach of any representations and warranties or
covenants made by the Advisor in this Agreement, or (B) as a result of any act
or omission of the Advisor relating to the Partnership if (i) there has been a
final judicial or regulatory determination, or a written opinion of an
arbitrator pursuant to Section 14 hereof, to the effect that such acts or
omissions violated the terms of this Agreement in any material respect or
involved negligence, bad faith, recklessness or intentional misconduct on the
part of the Advisor (except as otherwise provided in Section 1(g)), or
(ii) there has been a settlement of any action or proceeding with the Advisor’s
prior written consent.

(ii)    In the event CMF, the Partnership or any of their affiliates is made a
party to any claim, dispute or litigation or otherwise incurs any loss or
expense as a result of, or in connection with, the activities or claimed
activities of the Advisor or its principals, officers, directors, members or
employees unrelated to CMF’s or the Partnership’s business, the Advisor shall
indemnify, defend and hold harmless CMF, the Partnership or any of their
affiliates against any Losses incurred in connection therewith.

(iii)    Any indemnification under subsection (b)(i) above, unless ordered by a
court or administrative forum, shall be made by the Advisor only as authorized
in the specific case and only upon a determination by independent legal counsel
in a written opinion that such indemnification is proper in the circumstances.
Such independent legal counsel shall be selected by the Advisor in a timely
manner, subject to the CMF’s approval, which approval shall not be unreasonably
withheld. CMF will be deemed to have approved the Advisor’s selection unless CMF
notifies the Advisor in writing, received by the Advisor within five days of the
Advisor’s telecopying to CMF of the notice of the Advisor’s selection, that CMF
does not approve the selection.

(c)    In the event that a person entitled to indemnification under this
Section 6 is made a party to an action, suit or proceeding alleging both matters
for which indemnification can be made hereunder and matters for which
indemnification may not be made hereunder, such person shall be indemnified only
for that portion of the Losses incurred in such action, suit or proceeding which
relates to the matters for which indemnification can be made.

(d)    None of the indemnifications contained in this Section 6 shall be
applicable with respect to default judgments, confessions of judgment or
settlements entered into by the party claiming indemnification without the prior
written consent, which shall not be unreasonably withheld or delayed, of the
party obligated to indemnify such party.

 

- 9 -



--------------------------------------------------------------------------------

(e)    The provisions of this Section 6 shall survive the termination of this
Agreement.

7.    REPRESENTATIONS, WARRANTIES AND AGREEMENTS.

(a)    The Advisor represents and warrants that:

(i)    All references to the Advisor and its principals in the Memorandum and
Appendix A, if any, are accurate in all material respects and as to them the
Memorandum does not contain any untrue statement of a material fact or omit to
state a material fact which is necessary to make the statements and information
not misleading except that with respect to any pro forma or hypothetical
performance information in the Memorandum, if any, this representation and
warranty extends only to the underlying data made available by the Advisor for
the preparation thereof and not to any hypothetical or pro forma adjustments.
Subject to such exception, all references to the Advisor and its principals, if
any, in the Memorandum or a supplement thereto will, after review and approval
of such references by the Advisor prior to the use of such Memorandum in
connection with the offering of Partnership units, be accurate in all material
respects.

(ii)    The information with respect to the Advisor set forth in the actual
performance tables in the Memorandum, if any, is based, initially, on CMF’s
determination of the performance record of the Program with respect to the
assets allocated to the Advisor by CMF. To the extent that the Advisor manages
other customer accounts on a discretionary basis pursuant to a trading strategy
substantially similar to the Program as determined by the Advisor, the Advisor
or its agents shall prepare performance data reflecting the performance for all
such customer accounts (including the assets allocated to the Advisor by CMF) in
accordance with all applicable CFTC and NFA rules and guidance.

(iii)    The Advisor will be acting as a commodity trading advisor with respect
to the Partnership and not as a securities investment adviser and is duly
registered with the CFTC as a commodity trading advisor, is a member of the NFA
and is in compliance with any such other registration and licensing requirements
as shall be necessary to enable it to perform its obligations hereunder. The
Advisor agrees to maintain and renew such registrations and licenses during the
term of this Agreement, including, without limitation, registration as a
commodity trading advisor with the CFTC and membership in the NFA.

(iv)    The Advisor is a limited proprietary company duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
full limited partnership power and authority to enter into this Agreement and to
provide the services required of it hereunder.

(v)    The Advisor will not, by acting as a commodity trading advisor to the
Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound.

(vi)    This Agreement has been duly and validly authorized, executed and
delivered by the Advisor and is a valid and binding agreement enforceable in
accordance with its terms.

 

- 10 -



--------------------------------------------------------------------------------

(vii)    At any time during the term of this Agreement that an offering
memorandum or prospectus relating to the Partnership is required to be delivered
in connection with the offer and sale thereof, the Advisor agrees upon the
request of CMF to promptly provide the Partnership with such information as
shall be necessary so that, as to the Advisor and its principals, such offering
memorandum or prospectus is accurate.

(b)    CMF represents and warrants for itself and the Partnership that:

(i)    CMF is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Delaware and has full limited
liability company power and authority to perform its obligations under this
Agreement.

(ii)    CMF and the Partnership have the capacity and authority to enter into
this Agreement on behalf of the Partnership.

(iii)    This Agreement has been duly and validly authorized, executed and
delivered on CMF’s and the Partnership’s behalf and is a valid and binding
agreement of CMF and the Partnership enforceable in accordance with its terms.

(iv)    CMF will not, by acting as general partner to the Partnership and the
Partnership will not, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound which would materially limit or affect the performance of its duties under
this Agreement.

(v)    CMF is registered as a commodity pool operator and is a member of NFA and
it will maintain and renew such registrations and membership during the term of
this Agreement.

(vi)    The Partnership is a limited partnership duly organized and validly
existing under the laws of the State of Delaware and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement.

(vii)    The Partnership is a qualified eligible person as defined in CFTC Rule
4.7, and consents to being treated as an exempt account under Rule 4.7.

(vii)     CMF shall serve as the commodity pool operator of the Partnership and
the Master Fund and shall claim an exemption pursuant to Rule 4.7 with respect
to the Master Fund.

8.    COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP.

(a)    The Advisor agrees as follows:

(i)    In connection with its activities on behalf of the Partnership, the
Advisor will comply with all applicable laws, including rules and regulations of
the CFTC, NFA, and/or the commodity exchange on which any particular transaction
is executed.

 

- 11 -



--------------------------------------------------------------------------------

(ii)    The Advisor will promptly notify CMF of the commencement of any
investigation, suit, action or proceeding involving the Advisor or any of its
affiliates, officers, members, employees, agents or representatives, regardless
of whether such investigation, suit, action or proceeding also involves CMF. The
Advisor will provide CMF with copies of any correspondence (including, but not
limited to, any notice or correspondence regarding the violation, or potential
violation, of position limits) from or to the CFTC, NFA or any commodity
exchange in connection with an investigation or audit of the Advisor’s business
activities (excluding routine NFA examinations).

(iii)    In the placement of orders for the Partnership’s account and for the
accounts of any other client, the Advisor will utilize a pre-determined,
systematic, fair and reasonable order entry system, which shall, on an overall
basis, be no less favorable to the Partnership than to any other commodity
interest trading account managed by the Advisor. The Advisor acknowledges its
obligation to review and reconcile the Partnership’s positions, prices and
equity in the account managed by the Advisor daily and within two business days
to notify, in writing, the broker and CMF and the Partnership’s brokers of
(A) any error committed by the Advisor or its principals or employees; (B) any
trade which the Advisor believes was not executed in accordance with its
instructions; and (C) any discrepancy with a value of $10,000 or more (due to
differences in the positions, prices or equity in the account) between its
records and the information reported on the account’s daily and monthly broker
statements.

(iv)    The Advisor will maintain a net worth of not less than USD 1,000,000
during the term of this Agreement.

(v)    The Advisor will use commercially reasonable efforts to close out all
futures positions prior to any applicable delivery period, and will use
commercially reasonable efforts to avoid causing the Partnership to take
delivery of any commodity.

(vi)    The Advisor will update any information previously provided to CMF
and/or the Partnership under the Agreement, including, without limitation,
information referenced in Section 7(a)(i) hereof.

(vii)     The Advisor shall promptly notify CMF when the Advisor’s open
positions maintained by the Advisor exceed the Advisor’s applicable speculative
position limits.

(b)    CMF agrees for itself and the Partnership that:

(i)    CMF and the Partnership will comply with all applicable laws, including
rules and regulations of the CFTC, NFA, and/or the commodity exchange on which
any particular transaction is executed.

(ii)    CMF will promptly notify the Advisor of the commencement of any material
suit, action or proceeding involving it or the Partnership, whether or not such
suit, action or proceeding also involves the Advisor.

(iii)    CMF or the selling agents for the Partnership have policies,
procedures, and internal controls in place that are reasonably designed to
comply with applicable anti-money laundering laws, rules and regulations,
including applicable provisions of the USA

 

- 12 -



--------------------------------------------------------------------------------

PATRIOT Act. CMF or the selling agents for the Partnership have Customer
Identification Programs (“CIP”), which require the performance of CIP due
diligence in accordance with applicable USA PATRIOT Act requirements and
regulatory guidance. CMF or the selling agents for the Partnership also have
policies, procedures, and internal controls in place that are reasonably
designed to comply with regulations and economic sanctions programs administered
by the U.S. Department of the Treasury’s Office of Foreign Assets Control. CMF
or the selling agents for the Partnership has policies and procedures in place
reasonably designed to comply with Section 312 of the USA PATRIOT Act, including
processes reasonably designed to identify clients that may be senior foreign
political figures1, in accordance with applicable requirements and regulatory
guidance, and to conduct enhanced scrutiny on such clients where required under
applicable law. In addition, CMF or the selling agents for the Partnership has
policies and procedures in place reasonably designed to prohibit accounts for
foreign shell banks2 in compliance with Sections 313 & 319 of the USA PATRIOT
Act.

9.    COMPLETE AGREEMENT. This Agreement constitutes the entire agreement
between the parties pertaining to the subject matter hereof.

10.    ASSIGNMENT. This Agreement may not be assigned by any party without the
express written consent of the other parties.

11.    AMENDMENT. This Agreement may not be amended except by the written
consent of the parties.

12.    NOTICES. All notices, demands or requests required to be made or
delivered under this Agreement shall be effective upon actual receipt and shall
be made either by electronic (email) copy or in writing and delivered personally
or by registered or certified mail or expedited courier, return receipt
requested, postage prepaid, to the addresses below or to such other addresses as
may be designated by the party entitled to receive the same by notice similarly
given:

If to CMF or to the Partnership:

Ceres Managed Futures LLC

522 Fifth Avenue,

New York, New York 10036

Attention: Patrick Egan

Email: Patrick.Egan@morganstanley.com

 

 

1 

A “senior foreign political figure” is defined as a current or former senior
official in the executive, legislative, administrative, military or judicial
branches of a non-U.S. government (whether elected or not), a current or former
senior official of a major non-U.S. political party, or a current or former
senior executive of a non-U.S. government-owned commercial enterprise. In
addition, a “senior foreign political figure” includes any corporation, business
or other entity that has been formed by, or for the benefit of, a senior foreign
political figure. For purposes of this definition, a “senior official” or
“senior executive” means an individual with substantial authority over policy,
operations, or the use of government-owned resources. An “immediate family
member” of a senior foreign political figure means spouses, parents, siblings,
children and a spouse’s parents and siblings. A “close associate” of a senior
foreign political figure means a person who is widely and publicly known (or is
actually known) to be a close associate of a senior foreign political figure.

2 

The term shell bank means a bank that does not maintain a physical presence in
any country and is not subject to inspection by a banking authority. In
addition, a shell bank generally does not employ individuals or maintain
operating records.

 

- 13 -



--------------------------------------------------------------------------------

If to the Advisor:

SECOR Capital Advisors, L.P.

One Penn Plaza, Suite 4625

New York, New York 10119

Attention: Robert Aurigema

Email: rob@secor-am.com

with a copy to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: David Nissenbaum

Email: david.nissenbaum@srz.com

13.    GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

14.    ARBITRATION. The parties agree that any dispute or controversy arising
out of or relating to this Agreement or the interpretation thereof, shall be
settled by arbitration in accordance with the rules, then in effect, of NFA or,
if NFA shall refuse jurisdiction, then in accordance with the rules, then in
effect, of the American Arbitration Association; provided, however, that the
power of the arbitrator shall be limited to interpreting this Agreement as
written and the arbitrator shall state in writing his reasons for his award, and
further provided, that any such arbitration shall occur within the Borough of
Manhattan in New York City. Judgment upon any award made by the arbitrator may
be entered in any court of competent jurisdiction.

15.    NO THIRD PARTY BENEFICIARIES. There are no third party beneficiaries to
this Agreement, except that certain persons not parties to this Agreement may
have rights under Section 6 hereof.

16.    COUNTERPARTS. This Agreement may be executed in any number of
counterparts, including via facsimile or email, each of which is an original and
all of which when taken together evidence the same agreement.

PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS BROCHURE OR ACCOUNT
DOCUMENT IS NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION. THE
COMMODITY

 

- 14 -



--------------------------------------------------------------------------------

FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF PARTICIPATING IN A
TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY TRADING ADVISOR
DISCLOSURE. CONSEQUENTLY, THE COMMODITY FUTURES TRADING COMMISSION HAS NOT
REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS BROCHURE OR ACCOUNT DOCUMENT.

YOU SHOULD ALSO BE AWARE THAT THIS COMMODITY TRADING ADVISOR MAY ENGAGE IN
TRADING FOREIGN FUTURES OR OPTIONS CONTRACTS. TRANSACTIONS ON MARKETS LOCATED
OUTSIDE THE UNITED STATES, INCLUDING MARKETS FORMALLY LINKED TO A UNITED STATES
MARKET MAY BE SUBJECT TO REGULATIONS WHICH OFFER DIFFERENT OR DIMINISHED
PROTECTION. FURTHER, UNITED STATES REGULATORY AUTHORITIES MAY BE UNABLE TO
COMPEL THE ENFORCEMENT OF THE RULES OF REGULATORY AUTHORITIES OR MARKETS IN
NON-UNITED STATES JURISDICTIONS WHERE YOUR TRANSACTIONS MAY BE EFFECTED.

THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK

 

- 15 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.

 

CERES MANAGED FUTURES LLC By  

/s/ Patrick T. Egan

  Patrick T. Egan   President and Director CERES TACTICAL GLOBAL L.P. By:  
Ceres Managed Futures LLC   (General Partner) By  

/s/ Patrick T. Egan

  Patrick T. Egan   President and Director SECOR CAPITAL ADVISORS, LP By  

/s/ Raymond Iwanowski

  Name: Raymond Iwanowski   Title:   Chief Executive Officer

 

- 16 -



--------------------------------------------------------------------------------

Appendix A

SECOR Alpha Master Fund L.P. (the “Alpha Fund”) is a multi-strategy hedge fund
that invests across a diverse set of asset classes, geographies, factors,
themes, and across different time horizons. The investment approach is to
quantify and systematize the implementation of investment ideas in order to
capture market inefficiencies or risk premia. The Advisor employs statistical
techniques and empirical analysis to determine whether observed or conjectured
alpha opportunities are real and, more importantly, likely to be sustained in
the future. The following list of sub-strategies represent the models, a subset
of strategies in the Alpha Fund, will be traded in the Partnership’s portfolio.
The full list of instruments to be traded in the portfolio is also listed below.

 

LOGO [g684287hhhhh.jpg]

 

- 17 -



--------------------------------------------------------------------------------

BO1 Comdty   CBT   Chicago Board of Trade   MFS1 Index   NYL   NYSE LIFFE U.S.
   AUD Curncy    Australian Dollar C 1 Comdty   CBT   Chicago Board of Trade  
NK1 Index   OSE   Osaka Securities Exchange    BRL Curncy    Brazilian Real CC1
Comdty   NYB   ICE Futures US Softs   PT1 Index   MSE   Montreal Exchange    CAD
Curncy    Canadian Dollar CL1 Comdty   NYM   New York Mercantile Exchange   QC1
Index   SSE   OMX Nordic Exchange Stockholm    CHF Curncy    Swiss Franc CO1
Comdty   ICE   ICE Futures Europe   QZ1 Index   SGX   Singapore Exchange (was
SIMEX)    CLP Curncy    Chilean Peso CT1 Comdty   NYB   ICE Futures US Softs  
ST1 Index   MIL   Borsa Italiana (IDEM)    COP Curncy    Colombian Peso FC1
Comdty   CME   Chicago Mercantile Exchange   TP1 Index   TSE   Tokyo Stock
Exchange    CZK Curncy    Czech Koruna GC1 Comdty   CMX   Commodity Exchange,
Inc.   TW1 Index   SGX   Singapore Exchange (was SIMEX)    EUR Curncy    Euro
HG1 Comdty   CMX   Commodity Exchange, Inc.   VG1 Index   EUX   Eurex    GBP
Curncy    British Pound HO1 Comdty   NYM   New York Mercantile Exchange   UX1
Index   CBF   CBOE Futures Exchange    HUF Curncy    Hungarian Forint JO1 Comdty
  NYB   ICE Futures US Softs   XP1 Index   SFE   ASX Trade24    IDR Curncy   
Indonesian Rupiah KC1 Comdty   NYB   ICE Futures US Softs   XU1 Index   SGX  
Singapore Exchange (was SIMEX)    ILS Curncy    Israeli Shekel KW1 Comdty   KCB
  Kansas City Board of Trade   Z 1 Index   LIF   NYSE LIFFE - London    INR
Curncy    Indian Rupee LA1 Comdty   LME   London Metal Exchange   CN1 Comdty  
MSE   Montreal Exchange    JPY Curncy    Japanese Yen LC1 Comdty   CME   Chicago
Mercantile Exchange   ED1 Comdty   CME   Chicago Mercantile Exchange    KRW
Curncy    South Korean Won LH1 Comdty   CME   Chicago Mercantile Exchange   ED2
Comdty   CME   Chicago Mercantile Exchange    MXN Curncy    Mexican Peso LL1
Comdty   LME   London Metal Exchange   ED4 Comdty   CME  
Chicago Mercantile Exchange    MYR Curncy    Malaysian Ringgit LN1 Comdty   LME
  London Metal Exchange   ED5 Comdty   CME   Chicago Mercantile Exchange    NOK
Curncy    Norwegian Krone LP1 Comdty   LME   London Metal Exchange   ER1 Comdty
  LIF   NYSE LIFFE - London    NZD Curncy    New Zealand Dollar LT1 Comdty   LME
  London Metal Exchange   ER2 Comdty   LIF   NYSE LIFFE - London    PHP Curncy
   Philippines Peso LX1 Comdty   LME   London Metal Exchange   ER4 Comdty   LIF
  NYSE LIFFE - London    PLN Curncy    Polish Zloty NG1 Comdty   NYM   New York
Mercantile Exchange   ER5 Comdty   LIF   NYSE LIFFE - London    RUB Curncy   
Russian Ruble PA1 Comdty   NYM   New York Mercantile Exchange   ES1 Comdty   LIF
  NYSE LIFFE - London    SEK Curncy    Swedish Krona PL1 Comdty   NYM   New York
Mercantile Exchange   ES2 Comdty   LIF   NYSE LIFFE - London    SGD Curncy   
Singapore Dollar QS1 Comdty   ICE   ICE Futures Europe   ES4 Comdty   LIF   NYSE
LIFFE - London    THB Curncy    Thai Baht RR1 Comdty   CBT   Chicago Board of
Trade   ES5 Comdty   LIF   NYSE LIFFE - London    TRY Curncy    Turkish Lira S 1
Comdty   CBT   Chicago Board of Trade   FV1 Comdty   CBT   Chicago Board of
Trade    TWD Curncy    Taiwan Dollar SB1 Comdty   NYB   ICE Futures US Softs   G
1 Comdty   LIF   NYSE LIFFE - London    ZAR Curncy    S. African Rand SI1 Comdty
  CMX   Commodity Exchange, Inc.   IR1 Comdty   SFE   ASX Trade24       SM1
Comdty   CBT   Chicago Board of Trade   IR2 Comdty   SFE   ASX Trade24       W 1
Comdty   CBT   Chicago Board of Trade   IR4 Comdty   SFE   ASX Trade24       XB1
Comdty   NYM   New York Mercantile Exchange   IR5 Comdty   SFE   ASX Trade24   
   A51 Index   TKD   Turkish Derivatives Exchange   JB1 Comdty   TSE   Tokyo
Stock Exchange       AI1 Index   SAF   South African Futures Exchange   L 1
Comdty   LIF   NYSE LIFFE - London       BC1 Index   TEF   Thailand Futures
Exchange   L 2 Comdty   LIF   NYSE LIFFE - London       CF1 Index   EOP   NYSE
LIFFE - Paris   L 4 Comdty   LIF   NYSE LIFFE - London       EO1 Index   EOE  
NYSE LIFFE - Amsterdam   L 5 Comdty   LIF   NYSE LIFFE - London       ES1 Index
  CME   Chicago Mercantile Exchange   RX1 Comdty   EUX   Eurex       GX1 Index  
EUX   Eurex   TU1 Comdty   CBT   Chicago Board of Trade       HC1 Index   HKG  
Hong Kong Futures Exchange   TY1 Comdty   CBT   Chicago Board of Trade       HI1
Index   HKG   Hong Kong Futures Exchange   XM1 Comdty   SFE   ASX Trade24      
IB1 Index   MFM   Meff Renta Variable (Madrid)   YE1 Comdty   TFX   Tokyo
Financial Exchange       IH1 Index   SGX   Singapore Exchange (was SIMEX)   YE2
Comdty   TFX   Tokyo Financial Exchange       IK1 Index   MDE   Bursa Malaysia  
YE4 Comdty   TFX   Tokyo Financial Exchange       IS1 Index   MDX   Mercado
Mexicano de Derivados   YE5 Comdty   TFX   Tokyo Financial Exchange       MES1
Index   NYL   NYSE LIFFE U.S.            

 

- 18 -



--------------------------------------------------------------------------------

Appendix B

The Partnership, either directly or indirectly through its investment in the
Master Fund, and the Advisor will follow the trading policies set forth below:

1.    The Partnership will invest its assets only in commodity interests that
the Advisor believes are traded in sufficient volume to permit ease of taking
and liquidating positions. Sufficient volume, in this context, refers to a level
of liquidity that the Advisor believes will permit it to enter and exit trades
without noticeably moving the market.

2.    The Advisor will not initiate additional positions in any commodity
interest if these positions would result in aggregate positions requiring margin
of more than 66 2/3% of the Partnership’s net assets allocated to the Advisor.
To the extent the CFTC and/or exchanges have not otherwise established margin
requirements with respect to particular contracts (i) forward contracts in
currencies will be deemed to have approximately the same margin requirements as
the same or similar futures contracts traded on the Chicago Mercantile Exchange
and (ii) swap contracts will be deemed to have margin requirements equivalent to
the collateral deposits, if any, made with swap counterparties.

3.    The Partnership may occasionally accept delivery of a commodity. Unless
such delivery is disposed of promptly by retendering the warehouse receipt
representing the delivery to the appropriate clearinghouse, the physical
commodity position will be fully hedged.

4.    The Advisor will not employ the trading technique commonly known as
“pyramiding,” in which the speculator uses unrealized profits on existing
positions as margin for the purchase or sale of additional positions in the same
or related commodities.

5.    The Partnership will not utilize borrowings except short-term borrowings
if the Partnership takes delivery of any cash commodities.

6.    The Advisor may, from time to time, employ trading strategies such as
spreads or straddles on behalf of the Partnership. The term “spread” or
“straddle” describes a commodity futures trading strategy including the
simultaneous holding of futures contracts on the same commodity but involving
different delivery dates or markets and in which the trader expects to earn a
profit from a widening or narrowing of the difference between the prices of the
two contracts.

7.    The Partnership will not permit, and the Advisor will not engage in, the
churning of its commodity trading accounts. The term “churning” refers to the
practice of entering and exiting trades with a frequency unwarranted by
legitimate efforts to profit from the trades, driven by the desire to generate
commission income.

The program traded by the Advisor on behalf of the Partnership is a variation of
the program traded by the SECOR Alpha Master Fund L.P. (the “Program”) which is
described in Appendix A.

 

- 19 -